11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Sharlon D. Williams,                           * From the 50th District Court
                                                 of Baylor County,
                                                 Trial Court No. 5498.

Vs. No. 11-17-00043-CR                         * February 21, 2019

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consist Bailey, C.J.,
                                                 Willson, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.